Citation Nr: 9904280	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  96-26 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for a right knee 
disorder.  

2. Entitlement to service connection for a left knee 
disorder.  

3. Entitlement to service connection for residuals of an 
injury to the right third finger.

4. Entitlement to service connection for a right foot 
disorder.  

5. Entitlement to service connection for a right wrist 
disorder.  

6. Entitlement to service connection for a ganglion cyst of 
the right wrist.  

7. Entitlement to service connection for a left shoulder 
disorder.  

8. Entitlement to service connection for a right shoulder 
disorder.

9. Entitlement to service connection for chest pain.  

10.   Entitlement to service 
connection for bursitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from July 1985 to 
July 1995.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  The 
present appeal arises from a January 1996 rating action in 
which the RO denied the veteran's claims of entitlement to 
service connection for disorders associated with the right 
foot, right wrist, and right and left shoulder, as well as a 
right wrist ganglion cyst, chest pain, and bursitis.  The 
veteran filed an NOD in April 1996, and an SOC was issued 
that same month.  A substantive appeal was filed in May 1996.  
A Travel Board Hearing had been scheduled for the veteran in 
August 1998, but he failed to appear.  

In addition, the October 1998 written brief prepared by the 
veteran's representative, appears to raise claims for service 
connection for depression, and for a total disability rating 
based on individual unemployability.  These issues have not 
been perfected on appeal and are not inextricably intertwined 
with the issues on appeal.  Therefore, they are not before 
the Board at this time and are referred to the RO for 
appropriate action. 

The Board notes that it will address the issues concerning a 
right and left knee disorder, and residuals of a right third 
finger injury, in the Remand section of this decision.  


FINDINGS OF FACT

The veteran's allegation that he has a right foot disorder, a 
right wrist disorder, a right shoulder disorder, a left 
shoulder disorder, a right wrist ganglion cyst, a disability 
manifested by chest pain, and bursitis that had their onset 
during service is not supported by any medical evidence that 
would render the claims for service connection for those 
disabilities plausible under the law.


CONCLUSION OF LAW

The veteran has not submitted well-grounded claims of service 
connection for a right foot disorder, a right wrist disorder, 
a right shoulder disorder, a left shoulder disorder, a right 
wrist ganglion cyst, a disability manifested by chest pain, 
and bursitis.  38 U.S.C.A. § 5107(a) (West 1991).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

A review of the veteran's service medical records reveals 
that in December 1984, the veteran was medically examined for 
purposes of enlistment in the U.S. Air Force.  All clinical 
evaluations and associated findings were within normal limits 
and the veteran was found qualified for active service.  

With respect to the veteran's claim of a right foot disorder, 
a treatment record in December 1986 revealed the veteran was 
playing basketball when he heard his right ankle "crack," 
which subsequently brought on pain and numbness.  On 
examination there was tenderness and swelling noted.  An X-
ray was noted to have revealed a normal ankle with a "Foot - 
? avulsion fracture."  That same month, an orthopedic clinic 
record noted tenderness to palpation in the anterior 
talofibular ligament, as well as the lateral and dorsal 
regions of the right foot.  It reported an X-ray finding of a 
small avulsion fracture of the right calcaneus and 
sustentacular tali.  An associated radiographic report noted 
that the right ankle appeared intact, with the right foot 
having a bony density at the lateral aspect of the anterior 
calcaneal tubercle which was noted to possibly represent a 
chip fracture.  The examiner's assessment was avulsion 
fracture of the right foot, with the treatment plan calling 
for a short-leg, non-weight bearing (NWB) cast, and a one-
month profile, to include no running or prolonged standing.  

Thereafter, an orthopedic treatment record noted the 
veteran's trauma to his right ankle playing basketball in 
December 1986, and his suffering an ankle sprain.  It also 
noted a possible avulsion fracture of the anterior medial 
calcaneus.  An examination noted range of motion findings as 
10 degrees dorsiflexion and 20 degrees plantar flexion.  
There was a report of mild pain with lateral stress, but no 
pain on palpation of the calcaneus.  An associated 
radiological report of the veteran's distal fibula and 
calcaneus noted "no grossly displaced bony lesion seen."  
The examiner's assessment was a healing right ankle lateral 
ligamentous sprain, with a treatment plan of continued use of 
a short-leg walking plaster (SLWP) cast for two more weeks.  
A subsequent orthopedic clinic record, dated later the same 
month, noted that the veteran had presented "with lateral 
ligamentous sprain to the [right] ankle.  There was a 
question of a small avulsion fracture of the anteromedial 
[right] calcaneus.  The [veteran] has now been in a Short Leg 
Plaster for 6 weeks."  On examination, the veteran's right 
ankle exhibited an active range of motion, and it was noted, 
"[right] ankle normal."  In addition there was no finding 
of ligamentous laxity or pain with stress, and the calcaneus 
was reported as nontender.  Radiographic findings reported a 
normal right foot and ankle.  The analysis noted, "healing 
right ankle lateral ligamentous strain."  The veteran was 
continued on profile, and weight bearing was allowed as 
tolerated.  

With respect to the veteran's claim for a right wrist 
disorder, a treatment record, dated in September 1990, 
reveals that the veteran fell on the lateral aspect of his 
wrist playing basketball.  He complained of pain and 
swelling.  The examiner's assessment was a fracture at the 
base of the fifth metacarpal.  A subsequent radiographic 
report of the right hand and wrist revealed a comminuted 
fracture of the base of the fifth metacarpal which had 
resulted in a mild spread of the multiple small fragments.  
All other bones and joints were reported normal in 
appearance.  Thereafter, that same month, the veteran 
underwent a closed reduction, percutaneous pinning of the 
metacarpal fracture, which resulted in an application of a 
cast of the right little finger.  Radiographic reports in 
October and November 1990, noted proper healing and alignment 
of the metacarpal bone, and subsequent removal of the 
orthopedic wires in the fourth and fifth metacarpal bones.  

With respect to the veteran's claim for a ganglion cyst of 
the right wrist, service medical records are silent for 
complaints, findings, or diagnoses with respect to a ganglion 
cyst of the right wrist.  

With respect to the veteran's claim for a left shoulder 
disorder and chest pain, a emergency care treatment record, 
dated in February 1986, noted the veteran's complaints of 
chest and left shoulder pain.  Physical examination and lab 
tests were within normal limits, and the examiner's diagnosis 
was chest pain - myositis.  The treatment plan called for 
Motrin, Parafon Forte, and a heating pad for the veteran's 
left shoulder.  A clinic treatment record later the same day 
noted the veteran's complaints of chest pain and a sharp pain 
in his left shoulder.  There was chest tenderness along the 
"(B)" trapezius and left breast and along T5-7.  The 
examiner's assessment was myalgia.  A treatment plan called 
for moist heat, and continued use of Parafon Forte.  Later 
that month, a follow up treatment record noted that the 
veteran's left shoulder pain had improved with the use of 
Parafon Forte and Motrin.  On examination, the veteran's 
chest was non tender and clear to auscultation.  The left 
shoulder was noted to be non tender with a full range of 
motion.  The examiner's assessment was resolving muscle 
strain.  The veteran was placed on medical profile to 
"resolve muscle strain in left shoulder and chest."  In 
April 1986, the veteran was seen for pain in the left 
anterior chest and shoulder.  The pain was noted to start in 
the left shoulder and radiate across the chest, last from 10 
minutes to a couple of hours, and sometimes be associated 
with lifting.  The treatment report noted that the veteran 
was an air cargo processor, which was described as a manual 
labor occupation.  On further examination, the veteran's 
chest was reported as clear, with good breathing sounds, and 
his heart had a regular rhythm and rate.  The veteran's left 
shoulder was reported as nontender on palpation with a full 
range of motion.  The examiner's assessment included chest 
pain and "? somatic anxiety."

Thereafter, the veteran was seen in May 1991 with complaints 
of muscle pain in his left-side rib after lifting weights.  
On examination there was mild intermittent left lateral chest 
wall tenderness with movement of the left arm.  The 
examiner's assessment was left intercostal muscle strain.  
The treatment plan called for moist heat and Motrin.  The 
following month the veteran was again seen for complaints of 
radiating muscle pain down his chest and side.  There was 
mild edema noted at the 5/6 ribs and lateral left chest.  The 
veteran was placed on medical profile, which noted strained 
chest muscles, and further treatment included taking Indocin 
and using warm compresses.    

In March 1992, the veteran was seen for complaints of pain 
and mild swelling with tenderness in his left shoulder.  The 
examiner's noted no known history or injury, but that the 
veteran did heavy lifting at work.  There was mild edema 
noted in the left anterior shoulder.  An associated 
radiographic report noted no evidence of injury or arthritis, 
with bones and joints appearing normal.  The assessment was 
bursitis, and the veteran was given a medical profile, which 
indicated he was not to lift any object greater than 10 
pounds.  Later that month, a treatment record noted an 
assessment of soft tissue inflammation of the left shoulder.  
Also in March 1992, the veteran began physical therapy for 
his left shoulder.  During the course of the veteran's 
therapy through April 1992, use of a TENS (transcutaneous 
electrical nerve stimulation) unit was implemented, and while 
there was some improvement noted, there was continued pain 
with certain movements.  The veteran was subsequently advised 
to return to his treating doctor for a follow up examination.  

With respect to the veteran's claim of a right shoulder 
disorder, service medical records are silent for findings, 
treatment, or diagnoses for a right shoulder disorder.  

With respect to the veteran's claim of bursitis, as noted 
above, the veteran was diagnosed in service with bursitis of 
the left shoulder.  He was also diagnosed with patella 
bursitis of the right knee following treatment for right knee 
pain.  Treatment included a one-week profile and the use of 
crutches.  In November 1991, the veteran was again seen for 
his right knee.  Clinical findings included negative 
effusion, a limited range of motion (0-90 degrees) secondary 
to pain, and positive crepitus.  The assessment was 
patellofemoral syndrome vs. patella bursitis.  The veteran 
was treated with Motrin, given a three week "no running" 
profile, and quadriceps exercises.

In January 1992, the veteran underwent a periodic medical 
examination.  In the Report of Medical Examination, on 
clinical evaluation, both the veteran's upper and lower 
extremities were noted as normal.  No weakness, deformity, or 
limitation of motion was found with respect to the veteran's 
right hand and right ankle.  In box #73, it was noted:  
"Avulsion fracture right ankle in 86, casted for 6 wks, 
NCNS.  Hospitalized 2 days in Sep 90 for correction of mallet 
finger, right second digit, NCNS.  Bruised lower back in Apr 
89 due to MVA [motor vehicle accident], treated with rest, 
NCNS.  Fractured 5th digit right hand in Sep 90, splinted for 
two weeks, NCNS.  Examinee denies and review of medical 
records fails to reveal any other significant medical or 
surgical history since: 18 Dec 86."

Following his release from active service, the veteran filed 
a Veteran's Application For Compensation Or Pension (VA Form 
21-526) in November 1995.  Under Nature and History of 
Disabilities (box #17) the veteran listed, "1) bi-lateral 
knee 2) right middle & Little finger 3) right foot 4) right 
wrist 5) Back 6) left shoulder 7) chest 8) Bursitis 9) right 
broken ankle." 

In December 1995, the veteran was medically examined for VA 
purposes.  In the course of the examination, the examiner 
noted that the veteran appeared moderately depressed and was 
unemployed.  With respect to the right ankle/foot, the 
veteran complained of anterolateral impingement with maximal 
dorsiflexion, as well as popping.  On examination there was 
no deep periarticular soft tissue swelling or effusion.  
Range of motion was reported as dorsiflexion of 20 degrees, 
and plantar flexion of 45 degrees.  There was a negative 
drawer test and no evidence of calcaneofibular ligamentous 
instability.  The examiner noted no posterior ankle pain, but 
only pain anterolaterally over the sinus tarsi with maximal 
dorsiflexion.  An associated X-ray revealed no evidence of 
osseous abnormality in the tibiotalar joint, but early 
osteophyte formation on the anterior neck of the talus, which 
the examiner presumed was the source of the painful 
anterolateral impingement.  

With respect to the right wrist and hand, the examiner noted 
an apparent boxer's fracture of both the bases of the fourth 
and fifth metacarpals, and the veteran's operative, 
percutaneous pinning for the fifth finger of the right hand.  
All fractures were noted to have healed without deformity.  
When the veteran completely flexed the metacarpophalangeal 
joints of his right hand, there was no obvious recession of 
the metacarpophalangeal joints.  The proximal interphalangeal 
joint was noted to be mildly swollen, compared to the 
proximal interphalangeal joint of his left small finger, 
however, the examiner noted that the joint exhibited flexion 
of 90 degrees and complete extension.  Furthermore, there was 
no evidence of stiffness in the proximal interphalangeal 
joint, and no varus or valgus instability on testing the 
radial and ulnar collateral ligaments.

With respect to the right dorsal ganglion cyst, the examiner 
noted a 1.5 cm cyst was over the radiocarpal joint at the 
level of Lister's tubercle.  The veteran complained of mild 
pain with maximal dorsiflexion of his wrist.  Range of motion 
of the right wrist was reported as 35 degrees of volar 
flexion, 75 degrees of dorsiflexion, 15 degrees of ulnar 
deviation, and 25 degrees of radial deviation.  There was a 
normal range of motion and symmetry as compared to the left 
wrist.  

With respect to the veteran's left shoulder and chest, the 
examiner noted complaints of bursitis in the left shoulder 
for the last five years, occurring approximately two to three 
times a month and lasting for approximately three days.  This 
was treated with nonsteroidal anti-inflammatories with 
minimal relief.  The veteran also complained that during 
active service, he suffered from chest pain as a result of 
the physical nature of his work.  The veteran reported that 
since his discharge there had been no recurrence of sharp, 
musculoskeletal-type chest pain.  On examination, the veteran 
was noted to be extremely muscular with well-developed 
pectoralis major and deltoid muscles.  There was a full range 
of motion , including overhead flexion to 180 degrees, 
external rotation of 40 degrees (reported as symmetric 
bilaterally), and internal rotation (reported as symmetric to 
the T10 level).  There was a normal neurologic examination in 
both upper extremities with equal strength for biceps, 
triceps, and brachioradialis.  There was no reported evidence 
of a rotator cuff tear, or inferior, or posterior shoulder 
instability.  The veteran reported his left shoulder popped 
with weight lifting.  He was noted to have a positive 
impingement sign, and extremely subtle anterior instability.  
The veteran was found to be mildly apprehensive with his left 
shoulder externally rotated and abducted 90 degrees.  This, 
the examiner noted, was the only positive physical 
examination finding which would contribute to the development 
of impingement.  

The examiner's impression noted, as to the veteran's left 
shoulder, that the range of motion was full and the 
examination benign.  Furthermore, the examiner reported that 
the veteran's most significant pathology included 
anterolateral impingement of the right ankle, but otherwise 
there was no evidence of physical impairment or deformity 
related to the fractures of the veteran's right hand, or 
right dorsal wrist ganglion, or the left shoulder.  

In a January 1996 rating action, the veteran was service 
connected for residuals of a fracture of the base of the 
right little finger, and for residuals of a right ankle 
injury.  The RO denied service connection for the 
disabilities that are the subject of this appeal. 

In May 1996, the RO received a Statement In Support Of Claim 
(VA Form 21-4138), in which the veteran argued that his VA 
examination was extremely short, that he had not been given 
time to address his physical complaints, and noted overall 
that his examination was not complete.  That same month, the 
veteran filed a substantive appeal (VA Form 9) in which he 
argued that the examiner had not properly checked all of his 
physical conditions, and had not made an effort to order X-
rays.  The veteran noted that he did not see how a proper 
decision could be based on the examiner's findings.  


II.  Analysis

The present appeal arises from original claims, and 
therefore, the Board's threshold question must be whether or 
not the veteran has presented well-grounded claims.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  If he has not, the claims must fail and 
there is no further duty to assist in their development.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit in its 
decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert. denied, Epps v. West, 118 S.Ct. 2348 (1998).  
That decision upheld the earlier decision of the United 
States Court of Veterans Appeals, which made clear that it 
would be error for the Board to proceed to the merits of a 
claim which is not well grounded.  Epps v. Brown, 9 Vet.App. 
341 (1996).

The Court of Veterans Appeals has also held that, in order to 
establish that a claim for service connection is well 
grounded, there must be competent evidence of:
(1) a current disability (a medical diagnosis); (2) the 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and (3) a nexus (that is, a 
connection or link) between the in-service injury or 
aggravation and the current disability.  Competent medical 
evidence is required to satisfy this third prong. Caluza v. 
Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet.App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); Montgomery 
v. Brown, 4 Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded. Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 1998).  To establish a showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b) (1998).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

As to a right foot disorder, the Board finds that the 
veteran's claim is not well grounded.  We note that the 
veteran complained of pain in his right ankle and foot after 
sustaining an injury in December 1986.  An initial treatment 
record noted a possible avulsion fracture of the right foot, 
and an examiner later that month diagnosed the veteran with 
an avulsion fracture of the right foot and placed him in a 
cast.  However, in subsequent treatment records the diagnosis 
for avulsion fracture of the right foot was questioned, and 
the veteran was diagnosed in January 1987 with a lateral 
ligamentous sprain of the right ankle.  Associated 
radiological reports reported no grossly displaced bony 
lesion seen and a normal right foot.  A periodic physical 
examination in January 1992, noted no complaints or findings 
for a right foot disorder.  On VA examination, the examiner 
noted the veteran's treatment in service for an apparent 
avulsion fracture of the right foot.  The veteran complained 
of anterolateral impingement with maximal dorsiflexion.  An 
associated radiographic report noted early osteophyte 
formation on the anterior neck of the talus, which the 
examiner presumed to be the source of the painful right ankle 
anterolateral impingement.  (As indicated above, service 
connection has been established for the residuals of a right 
ankle injury.)  On the foregoing evidence, the Board 
concludes that there has been no showing of a chronic right 
foot disease or disability in service, or continuity of 
symptoms post-service.  Indeed, there is no competent medical 
evidence reflecting the veteran currently suffers from a 
right foot disability.  

As to a right wrist disorder, the Board finds that the 
veteran's claim is not well grounded.  The veteran was noted 
to have fallen on the lateral aspect of his right wrist while 
playing basketball in September 1990.  A radiographic report 
of the right hand and wrist reveal a comminuted fracture of 
the base of the fifth metacarpal.  All other bones and joints 
were reported normal in appearance.  He was subsequently 
diagnosed with a fracture at the base of the fifth 
metacarpal.  That same month, the veteran underwent a closed 
reduction, percutaneous pinning of the metacarpal fracture.  
(It is observed that service connection has been established 
for the residuals of the fracture of the base of the right 
little finger with closed reduction.)  A November 1990 
radiographic report noted proper healing and alignment of the 
metacarpal bone.  A periodic physical examination in January 
1992, noted no weakness, deformity or limitation of motion of 
the right hand.  Furthermore, there were no complaints or 
findings as to a right wrist disorder.  On VA examination, 
the range of motion testing of the right wrist revealed volar 
flexion of 35 degrees, dorsiflexion of 75 degrees, ulnar 
deviation of 15 degrees, and radial deviation of 25 degrees.  
There was no evidence of stiffness in the proximal 
interphalangeal joint, and no varus or valgus instability of 
the radial and ulnar collateral ligaments.  There was a 
normal range of motion and symmetry as compared to the left 
wrist.  In view of the foregoing, the Board concludes after a 
review of the above evidence, that there has been no showing 
of any chronic right wrist disability in service, or 
continuity of right wrist symptoms post-service, and there is 
no competent medical evidence reflecting the veteran 
currently suffers from a right wrist disability.

As to a right wrist ganglion cyst, the Board finds that the 
veteran's claim is not well grounded.  A review of the 
veteran's service medical records does not reveal complaints, 
findings, or treatment for a right wrist ganglion cyst.  On 
VA examination, the veteran noted that the cyst caused mild 
pain with maximal dorsiflexion of his wrist, but otherwise 
reported no other complaints.  As noted above, range of 
motion testing of the right wrist revealed volar flexion of 
35 degrees, dorsiflexion of 75 degrees, ulnar deviation of 15 
degrees, and radial deviation of 25 degrees.  The examiner 
noted that he found no physical impairment or deformity 
related to the right wrist ganglion cyst.  Therefore, since 
the ganglion cyst was first shown after service, and has not 
been medically linked to service, there is no basis to 
establish service connection for a right wrist ganglion cyst.  

As to chest pain, the Board finds that the veteran's claim is 
not well grounded.  Service medical records reveal complaints 
and treatment for chest pain in February and April 1986, as 
well as May and June 1991.  The veteran was placed on medical 
profiles during these periods for strain to the chest 
muscles.  A periodic physical examination in January 1992, 
noted no complaints or findings for chest pain.  On 
subsequent VA examination in December 1995, the examiner 
noted the veteran was involved with very physical labor while 
in service, and would experience occasional sharp chest pain.  
It was also noted that since the veteran's discharge, he had 
had no recurrences of sharp, musculoskeletal-type chest pain.  
Therefore, the Board concludes after a review of the above 
evidence, that there has been no showing of chronic disease 
in service, or continuity of symptoms post-service, and 
competent medical evidence reflecting the veteran currently 
suffers from a disability associated with chest pain has not 
been presented.  

As to a right shoulder disorder, the Board finds that the 
veteran's claim is not well grounded.  Service medical 
records reflect no complaints, findings, or diagnoses for a 
right shoulder disorder.  On VA examination, no complaints 
regarding a right shoulder disorder were noted, and the 
examiner reported a normal neurological examination, with 
equal strength in both upper extremities for biceps, triceps, 
and brachioradialis.  Therefore, the Board concludes after a 
review of the above evidence, that since there has been no 
showing of chronic disease in service, or medical evidence 
reflecting the veteran currently suffers from a right 
shoulder disability, there is no basis to service connect a 
right shoulder disability. 

As for the claim of a left shoulder disorder, the Board finds 
that the veteran's claim is not well grounded.  The veteran 
reported that he worked as an air cargo processor.  Service 
medical records reflect the veteran's treatment for left 
shoulder pain from February through June 1986.  Pain was 
associated occasionally with lifting.  Diagnoses included 
myalgia and myositis, with treatment consisting of drug 
therapy and moist heat/heating pad.  The veteran was given a 
medical profile in February 1986 for muscle strain of the 
left shoulder.  A periodic physical examination in January 
1992, noted the veteran's upper extremities were normal, and 
no complaints or findings were noted for a left shoulder 
disorder.  In March 1992, the veteran was diagnosed with left 
shoulder bursitis and again placed on medical profile.  He 
subsequently underwent physical therapy treatment, showing 
some improvement, but continued pain with certain movements.

On VA examination the veteran complained of bursitis in the 
left shoulder.  Range of motion testing revealed overhead 
flexion to 180 degrees, external rotation of 40 degrees 
(reported as symmetric bilaterally), and internal rotation 
(reported as symmetric to the T10 level).  There was a normal 
neurological examination, no evidence of a rotator cuff tear, 
or inferior, or posterior shoulder instability.  The veteran 
was noted to have a positive impingement sign, and extremely 
subtle anterior instability.  These findings notwithstanding, 
the examiner concluded that he could not find any physical 
impairment or deformity related to the veteran's left 
shoulder.  In view of this, the Board concludes after a 
review of the above evidence, that there has been no showing 
of a chronic left shoulder disability in service, or 
competent medical evidence reflecting the veteran currently 
suffers from a left shoulder disability.

As to bursitis, the Board finds that the veteran's claim is 
not well grounded.  The veteran was diagnosed with bursitis 
of the left shoulder in March 1992, and given a medical 
profile.  The veteran underwent physical therapy from March 
to April 1992, and it was noted that his condition improved 
somewhat, but that he still experienced pain with certain 
movements.  In October 1991, the veteran was also diagnosed 
with patella bursitis of the right knee following treatment 
for right knee pain.  Treatment included a one-week profile 
and the use of crutches.  In November 1991, the veteran was 
again seen for right knee pain.  The assessment was 
patellofemoral syndrome vs. patella bursitis.  The veteran 
was treated with Motrin, given a three week "no running" 
profile, and quadriceps exercises.

On subsequent VA examination, the veteran reported that he 
suffered from bursitis in both his knees and left shoulder.  
He noted the disorder occurred two to three times a month, 
and lasted approximately three days.  He reported taking 
anti-inflammatories with minimal relief.  The examiner's 
clinical findings, however, failed to reveal evidence of 
bursitis in the veteran's knees or left shoulder, as it was 
noted that the veteran's knees and left shoulder exhibited a 
full range of motion and that the examination of both was 
characterized as benign.  Therefore, the Board concludes that 
there is no competent medical evidence reflecting the veteran 
currently suffers from a disability associated with bursitis.  

With respect to all the above noted claims, the Board finds 
that the veteran does not satisfy the threshold requirement 
for a well-grounded claim as set forth by the Court in 
Caluza, above.  With the exception of his ganglion cyst, the 
veteran has not presented evidence of a current medical 
diagnosis of any of the claimed disabilities.  In the absence 
of this element, the nexus issue does not even arise.  As to 
a ganglion cyst, it was first noted after service and has not 
been medically linked to service.  Since the medical evidence 
does not currently show the presence of disabilities 
associated with the right foot, right wrist, right shoulder, 
left shoulder, chest pain, or bursitis, and there is no 
competent evidence of a link between service and the right 
wrist ganglion cyst, the Board concludes that the veteran has 
not met the initial burden of presenting evidence of well-
grounded claims for service connection for those claimed 
disabilities, as imposed by 38 U.S.C.A. § 5107(a).

While the Board does not doubt the veteran's sincere belief 
that his claimed disabilities are service related, our 
decision must be based on competent medical testimony or 
documentation.  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links "a current disability" to a period of 
military service.  However, competent medical evidence has 
not been presented meeting this requirement with respect to 
the veteran's claims.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1996); Rabideau v. Derwinski, 2 Vet.App. 141, 
143 (1992); Montgomery v. Brown, 4 Vet. App. 343 (1993).  In 
addition, the veteran does not meet the burden of presenting 
evidence of a well-grounded claim merely by presenting his 
own testimony because, as a lay person, he is not competent 
to offer medical opinions.  See Bostain v. West, 11 Vet.App. 
124, 127 (1998) ("lay testimony . . . is not competent to 
establish, and therefore not probative of, a medical 
nexus"); Routen v. Brown, 10 Vet.App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998); Carbino v. Gober, 1 
Vet. App. 507, 510 (1997).

In the absence of well-grounded claims, there is no duty to 
assist the veteran further in their development, and the 
Board does not have jurisdiction to adjudicate them.  Brock 
v. Brown, 6 Vet.App. 14 (1993); Grivois v. Brown, 6 Vet.App. 
136 (1994).  Accordingly, as claims that are not well 
grounded do not present a question of fact or law over which 
the Board has jurisdiction, the claims in this case must be 
denied.  See Epps v. Gober, supra.

In addition, the Board is aware of the veteran's contention 
that his December 1995 VA examination was cursory and not 
adequate for rating purposes.  In this regard, it is observed 
that a review of the examination report reveals that the 
veteran's complaints were documented, a physical examination 
and radiographic studies were conducted, and diagnoses 
rendered based on clinical findings.  Therefore, we find the 
examination adequate for rating purposes.  


ORDER

1.  Entitlement to service connection for a right foot 
disorder is denied.  

2.  Entitlement to service connection for a right wrist 
disorder is denied.

3.  Entitlement to service connection for a right shoulder 
disorder is denied.

4.  Entitlement to service connection for a left shoulder 
disorder is denied.  

5.  Entitlement to service connection for a ganglion cyst of 
the right wrist is denied 

6.  Entitlement to service connection for chest pain is 
denied.

7.  Entitlement to service connection for bursitis is denied.


REMAND

Regarding the veteran's knees, the Board observes that he was 
treated for knee complaints during service, and when examined 
in connection with his current claim in December 1995, a few 
months after his service discharge, he was diagnosed to have 
"patellofemoral degenerative joint changes."  It is not 
clear, however, whether the examiner meant this diagnosis to 
include arthritis, and whether he was relating these findings 
to the veteran's complaints in service.  In view of this, an 
additional examination would be useful to clearly identify 
any current knee disabilities, and determine whether they may 
be etiologically related to the complaints noted in the 
veteran's service medical records. 

Regarding the veteran's right third finger, it is observed 
that no findings regarding this aspect of the veteran's claim 
was included in the examination conducted for VA purposes in 
December 1995.  In light of the treatment the veteran 
received for this finger in service, which included 
splintering and a medical profile, the Board believes 
fairness to the veteran requires that this claim be returned 
for an additional medical examination to determine the 
extent, if any, of the residuals of a right middle finger 
injury.  

Under the circumstances described above, further appellate 
consideration will be deferred and the case is REMANDED to 
the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of any and all 
medical care providers who have treated 
him for a right or left knee disorder, or 
for residuals of his right third finger 
injury since service.  The RO should 
request the veteran to furnish signed 
authorizations for release of any private 
medical records, if applicable.  The RO 
should then attempt to obtain all 
identified medical records and 
incorporate them into the claims folder.

2.  The veteran should then be scheduled 
for a VA examination to determine if he 
currently suffers a residual disability 
related to his right third finger injury 
in service.  In addition, the veteran's 
right and left knees should also be 
examined to determine the nature of any 
current disability.  Any indicated test, 
including X-rays, should be accomplished 
if deemed appropriate.  Before evaluating 
the veteran, the examiner should be 
provided with the claims folder for 
review in connection with the evaluation, 
and any disability found to be present as 
a result of this examination with respect 
to the knees and the right third finger, 
should be specifically identified.  For 
each disability so identified, the 
examiner should set forth his or her 
opinion as to whether it is at least as 
likely as not that it is related to the 
veteran's service.  A complete rationale 
for any opinion expressed should be 
provided together with reference to 
records supporting the conclusions 
reached.  

3.  Upon completion of the development 
requested hereinabove, the veteran's 
claim should be reviewed once again, and 
a decision entered regarding service 
connection for a left knee disorder, a 
right knee disorder and a right third 
finger disorder.  If the action taken 
remains adverse to the veteran, he and 
his accredited representative should be 
furnished with a Supplemental Statement 
of the Case and be given an opportunity 
to respond thereto.  The case should then 
be returned to the Board for further 
appellate consideration, if otherwise in 
order.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	M. E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  Under 38 U.S.C.A. 
§ 7252 (West 1991), only a decision of the Board of Veterans' 
Appeals is appealable to the United States Court of Veterans 
Appeals.  This remand is in the nature of a preliminary order 
and does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (1998).

